DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17 and 20-27 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 17 is directed to a process in which the pretreatment of the aluminum alloy (zincate treatment) comprises a second alkaline etch following a first application of a zinc intermediate layer onto the area to be plated.  The prior art of record teaches repeating the zincate treatment but the repeated zincate treatment process of the prior art does not include an alkaline etch following the provision of the first zinc intermediate layer.  In particular, US 2018/0138135 (Sunamoto et al.) and US 2014/0205856 (Jiang et al.)  and US 2019/0067225 (Tonegawa et al) which are representative of the prior art, all teach the benefit of repeating the zincate treatment.  Sunamoto states, “[t]he reason for performing the zincate stripping step and the second zincate treatment step is to render the surface of the front-side electrode 3a and of the back-side electrode 3b smoother. The greater the number of repeats of the zincate treatment step and the zincate stripping step, the smoother becomes the surface of the front-side electrode 3a and of the back-side electrode 3b, and the greater becomes the homogeneity of the electroless nickel-phosphorus plating layer” (see, [0063]).  Tonegawa states, “a dense and uniform Zn film can be formed by repeating the zincate treatment two times. This allows the plating film of nickel or the like that will be formed in the following step to be deposited uniformly” (see, for example, [0062]).  The repeat zincate treatments of the prior art do not include an alkaline etching step.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716